


Exhibit 10.24

 

SUMMARY OF EXECUTIVE OFFICER COMPENSATION

 

Our executive officers are at will employees. The current base salary for each
of our executive officers is:

 

Paul A. Maleh, $600,000

Arnold J. Lowenstein, $400,000

Wayne D. Mackie, $425,000

 

On March 7, 2014, the compensation committee of our board of directors set the
performance criteria and goals for, and target and maximum amounts payable
under, performance awards based on fiscal 2014 performance granted to our
executive officers under our cash incentive plan. These performance awards are
payable in cash and only to the extent certain performance goals specified by
our compensation committee are achieved in fiscal 2014. For each of our
executive officers, 70% of the target amount payable under the executive
officer’s performance award is tied to the achievement of performance goals
based on objective financial criteria as follows: 35% of this target amount is
tied to our consolidated fiscal 2014 non-GAAP net revenue and 35% of this target
amount is tied to our consolidated fiscal 2014 non-GAAP adjusted EBITDA (in each
case, excluding the impact of our NeuCo subsidiary, acquisitions, discontinued
operations and extraordinary and special items as determined by our compensation
committee).  For each of our executive officers, the remaining 30% of the target
amount payable under the executive officer’s performance award is tied to the
achievement of specified subjective individual performance goals. The payment
made under this individual component of the performance award granted to our
president and chief executive officer, Paul Maleh, cannot in any event exceed an
objective formula amount determined based upon our consolidated fiscal 2014
non-GAAP adjusted EBITDA (excluding the impact of our NeuCo subsidiary,
acquisitions, discontinued operations and extraordinary and special items as
determined by our compensation committee). In addition to the components
described above, our executive vice president and chief strategy officer, Arnold
Lowenstein, will have the opportunity to receive a supplemental payment under
his performance award based on revenue oversight. The components of these
performance awards with payments tied to the achievement of objective financial
criteria, or in the case of the individual component of Mr. Maleh’s performance
award, limited by formula amounts determined based on objective financial
criteria, are intended to be qualified performance-based compensation within the
meaning of Section 162(m) of the Internal Revenue Code, and the components of
these performance awards with payments tied to the achievement of specified
subjective individual performance goals and granted to our executive officers
other than Mr. Maleh are not.  The target and maximum amounts payable to our
executive officers under these performance awards are as follows: Mr. Maleh -
target of $900,000 and maximum of $1,638,000; Mr. Lowenstein - target of
$400,000 and maximum of $1,378,000 (which includes the maximum supplemental
payment based on his revenue oversight); and our executive vice president,
treasurer and chief financial officer, Wayne Mackie - target of $350,000 and
maximum of $637,000. The formula amounts payable under each of these performance
awards may be reduced by our compensation committee in its full discretion.  In
addition, our compensation committee may in its discretion reduce or defer any
amount otherwise payable under each of these performance awards for purposes of
preserving the deductibility of the compensation payable to our executive
officers.

 

--------------------------------------------------------------------------------
